06/10/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0586



                                    No. DA 19-0586


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

GREGORY GEORGE DENNY,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 22, 2020, within which to prepare, serve, and file its response

brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 10 2020